DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 27, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Song (US 2012/0079010), Lim et al. (US 2014/0297720), Anttila et al. (US 2003/0126211), and Bassali et al. (US 2011/0179356).

Regarding claim 1, Song teaches a method comprising:
detecting, by a computing device, an event of connection with a portable storage medium ([0028], “Client 104 includes a mass storage subsystem to store the content received from server 102. For example, the mass storage subsystem may include a disk drive, a flash drive, and/or an optical drive.” [0056]; Figs. 1, 3. That is, mass storage subsystem is connected to client 104.),
wherein the portable storage medium contains a multimedia content ([0028], “Client 104 includes a mass storage subsystem to store the content received from server 102. For example, the mass storage subsystem may include a disk drive, a flash drive, and/or an optical drive.” [0056]; Figs. 1, 3); and
transmitting, by the computing device, a decoding request signal to a server that provides a decoding information for playing the encrypted information of the multimedia content stored in the portable storage medium ([0024], “the user-specific content may include unicast video on demand (VoD) or live A/V programs, unicast user-subscribed content, authentication information (e.g., access keys) authorizing the user to access the content,….” [0028], “Client 104 includes a mass storage subsystem to store the content received from server 102. For example, the mass storage subsystem may include a disk drive, a flash drive, and/or an optical drive.” [0050], “At 208, the controller receives requested content via a broadcast network and/or the unicast network. At 210, the controller transmits a request for an access key via the unicast network.” Fig. 5);
receiving, by the computing device, the decoding information for playing from the server ([0024], “the user-specific content may include unicast video on demand (VoD) or live A/V programs, unicast user-subscribed content, authentication information (e.g., access keys) authorizing the user to access the content,….” [0050], “At 212, the controller receives the access key via the unicast network. At 214, the controller formats the received content according to rendering capabilities of the client device and renders the received content on the client device.” Fig. 5);
receiving, by the computing device, an advertisement content that corresponds to the multimedia content from the server ([0024], “the user-specific content may include unicast video on demand (VoD) or live A/V programs, unicast user-subscribed content, authentication information (e.g., access keys) authorizing the user to access the content, advertisements to be inserted in the content, and/or metadata to complete/replace broadcast metadata (e.g., if broadcast coverage is unavailable).” [0031], [0035], “content management module 110 inserts advertisements in the content based on the content, user preferences, and localization (e.g., geographical location of the user).”);
synthesizing, by the computing device, the multimedia content and the advertisement content and thereby generating a complex content ([0024], “the user-specific content may include unicast video on demand (VoD) or live A/V programs, unicast user-subscribed content, authentication information (e.g., access keys) authorizing the user to access the content,….” [0035], “content management module 110 inserts advertisements in the content based on the content, user preferences, and localization (e.g., geographical location of the user).” [0050]); and
playing, by the computing device, the complex content ([0024], [0035], [0041], “Multimedia module 126 renders the content received from server 102. For example, multimedia module 126 displays video content on a display of client 104 and plays audio content via a speaker of client 104.” Fig. 3).
While Song teaches detecting, by a computing device, an event of connection with a portable storage medium (Song: [0028], [0056]; Figs. 1, 3. That is, mass storage subsystem is connected to client 104.), Song does not expressly teach that the event of connection with the portable storage medium is into a connection port of the computing device. Song also does not expressly teach that the portable storage medium contains a multimedia content that has been pre-stored prior to being connected to the computing device, and wherein the multimedia content includes encrypted information and metadata. Song also does not expressly teach that transmitting includes, in response to detecting the event of connection with the portable storage medium, transmitting, by the computing device, a decoding request signal to a server that provides a decoding information for decrypting the encrypted information of the multimedia content stored in the portable storage medium. Song also does not expressly teach wherein the metadata includes time information for each scene or frame of the multimedia content, and the computing device synthesizes the complex content by inserting the advertisement content in the multimedia content at a particular time based on the time information in the metadata stored in the portable storage medium.
Lim teaches:
an event of connection with a storage medium into a connection port of a computing device, wherein the storage medium contains a multimedia content that has been pre-stored prior to being connected to the computing device ([0007][0008], [0037], “The client apparatus 100 may remotely access the server apparatus 200 to output a client content stored in a client local storage and may be a terminal used by a user. In this case, the client local storage may be connected to the client apparatus 100.”); and
wherein the multimedia content includes information and metadata ([0037], “If the client local storage is connected to the client apparatus 100, the client apparatus 100 may automatically extract information about the client content, i.e., client content information, and may transmit the information to the server apparatus 200 that supports a multimedia redirection function.” [0043], “The client content information may be extracted from metadata that may be stored along with a content in the client local storage. In detail, the client content information may include various types of information such as a type, a size, an encoding method, a file name, a program code, a file extension, etc. of the content.”);
in response to detecting the event of connection with the portable storage medium, transmitting, by the computing device, a request signal to a server that provides a information for playing the information of the multimedia content stored in the storage medium ([0042], “If the client apparatus 100 is connected to the client local storage in operation S210, the client apparatus 100 may automatically extract the client content information in operation S215.” [0044], “If the client content information is extracted in operation S215, the client apparatus 100 may transmit the client content information to the server apparatus 200 in operation S220. In operation S225, the server apparatus 200 may receive the client content information. In operation S230, the server apparatus 200 may generate a client content play command.” [0045], “In operation S235, the server apparatus 200 may transmit the generated client content play command to the client apparatus 100.”).
In view of Lim’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song such that the event of connection with the portable storage medium is into a connection port of the computing device, wherein the portable storage medium contains a multimedia content that has been pre-stored prior to being connected to the computing device, wherein the multimedia content includes information and metadata, and such that the transmitting includes, in response to detecting the event of connection with the portable storage medium, transmitting, by the computing device, a request signal to a server that provides a information for playing the encrypted information of the multimedia content stored in the portable storage medium. The modification would serve to provide supplemental and/or alternative means for connecting the portable storage medium to the computing device. The modification would serve to facilitate content retrieval, and would further serve to improve system efficiency (Lim: [0008]-[0009]).
The combination teaches the limitations specified above; however, the combination does not expressly teach that the information is encrypted information. The combination also does not expressly teach that the request is a decoding request signal to the server that provides a decoding information for decrypting the encrypted information of the multimedia content stored in the portable storage medium. The combination also does not expressly teach wherein the metadata includes time information for each scene or frame of the multimedia content, and the computing device synthesizes the complex content by inserting the advertisement content in the multimedia content at a particular time based on the time information in the metadata stored in the portable storage medium.
Anttila provides a teaching for encrypted information, and a decoding request signal to a server that provides a decoding information for decrypting the encrypted information of multimedia content stored in a portable storage medium ([0019], “In one variation, terminal 101 has a local media storage memory or removable media device (such as a CD or DVD player) and the server system 107 is accessed in order to fetch DRM certificates, which are used to decrypt the media stored in the memory or the removable media storage. Thus the distribution of the media files is replaced by the distribution of the decryption certificates.”).
In view of Anttila’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the information is encrypted information, and such that the request is a decoding request signal to the server that provides a decoding information for decrypting the encrypted information of the multimedia content stored in the portable storage medium. By distributing decryption certificates rather than media content, the modification would serve to serve to reduce bandwidth usage (see Anttila: [0019]). The modification in view of Anttila would additionally serve to ensure that only authorized parties are able to access and view content.
The combination teaches the limitations specified above; however, the combination does not expressly teach wherein the metadata includes time information for each scene or frame of the multimedia content, and the computing device synthesizes the complex content by inserting the advertisement content in the multimedia content at a particular time based on the time information in the metadata stored in the portable storage medium.
Bassali teaches teach metadata including time information for each scene or frame of multimedia content ([0034], [0058], “Timestamp data may include data representative of a plurality of timestamps each corresponding to a distinct temporal position in recorded media content instance 600 along time axis 606.”), and a computing device synthesizing complex content by inserting an advertisement content in multimedia content at a particular time based on the time information in the metadata stored in a storage medium ([0063], “As mentioned, trigger 702-1 may indicate a start and end time of advertisement 604-1. Advertisement insertion facility 308 may then analyze index file 800 to identify a first timestamp that corresponds to the indicated start time and a second timestamp that corresponds to the indicated end time. Advertisement insertion facility 308 may then identify a segment of storage location data included in index file 800 that corresponds to the time period defined by the first and second timestamps and replace the identified segment of storage location data with storage location data corresponding to the second advertisement.” Figs. 5-9).
In view of Bassali’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination wherein the metadata includes time information for each scene or frame of the multimedia content, and the computing device synthesizes the complex content by inserting the advertisement content in the multimedia content at a particular time based on the time information in the metadata stored in the portable storage medium. The modification would enable a means for providing users with new and/or alternate advertising. The modification would thereby improve the user experience.

Regarding claim 10, Song teaches a method comprising:
receiving, by a server, a decoding request signal of a playback decoding information for playing information of a multimedia content from a computing device connected to a portable storage medium, wherein the portable storage medium contains the multimedia content ([0024], “the user-specific content may include unicast video on demand (VoD) or live A/V programs, unicast user-subscribed content, authentication information (e.g., access keys) authorizing the user to access the content,….” [0028], “Client 104 includes a mass storage subsystem to store the content received from server 102. For example, the mass storage subsystem may include a disk drive, a flash drive, and/or an optical drive.” [0050], “At 208, the controller receives requested content via a broadcast network and/or the unicast network. At 210, the controller transmits a request for an access key via the unicast network.” Fig. 5);
matching, by the server, an advertisement content that corresponds to the multimedia content ([0024], “the user-specific content may include unicast video on demand (VoD) or live A/V programs, unicast user-subscribed content, authentication information (e.g., access keys) authorizing the user to access the content, advertisements to be inserted in the content, and/or metadata to complete/replace broadcast metadata (e.g., if broadcast coverage is unavailable).” [0031], [0035], “content management module 110 inserts advertisements in the content based on the content, user preferences, and localization (e.g., geographical location of the user).”); and
transmitting, by the server, the advertisement content and the playback decoding information to the computing device([0024], “the user-specific content may include unicast video on demand (VoD) or live A/V programs, unicast user-subscribed content, authentication information (e.g., access keys) authorizing the user to access the content, advertisements to be inserted in the content, and/or metadata to complete/replace broadcast metadata (e.g., if broadcast coverage is unavailable).” [0031], [0035], “content management module 110 inserts advertisements in the content based on the content, user preferences, and localization (e.g., geographical location of the user).”).
Song does not expressly teach allowing the computing device to generate a complex content by synthesizing the multimedia content and the advertisement content. Song also does not expressly teach receiving, by the server, a decoding request signal of a playback decoding information for decrypting encrypted information of a multimedia content from a computing device connected to a portable storage medium, wherein the portable storage medium contains the multimedia content that has been pre-stored prior to being connected to the computing device, and wherein the multimedia content includes the encrypted information and metadata. Song also does not expressly teach wherein the metadata includes time information for each scene or frame of the multimedia content, and the advertisement content is matched with and inserted in the multimedia content at a particular time based on the time information in the metadata stored in the portable storage medium and transmitted to the server.
Lim teaches:
multimedia content including information and metadata ([0037], “If the client local storage is connected to the client apparatus 100, the client apparatus 100 may automatically extract information about the client content, i.e., client content information, and may transmit the information to the server apparatus 200 that supports a multimedia redirection function.” [0043], “The client content information may be extracted from metadata that may be stored along with a content in the client local storage. In detail, the client content information may include various types of information such as a type, a size, an encoding method, a file name, a program code, a file extension, etc. of the content.”);
wherein the metadata stored in a storage medium and is transmitted to a server ([0042], “If the client apparatus 100 is connected to the client local storage in operation S210, the client apparatus 100 may automatically extract the client content information in operation S215.” [0044], “If the client content information is extracted in operation S215, the client apparatus 100 may transmit the client content information to the server apparatus 200 in operation S220. In operation S225, the server apparatus 200 may receive the client content information. In operation S230, the server apparatus 200 may generate a client content play command.” [0045], “In operation S235, the server apparatus 200 may transmit the generated client content play command to the client apparatus 100.”).
In view of Lim’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the multimedia content includes information and metadata, wherein the metadata is stored in the portable storage medium and is transmitted to the server. The modification would serve to facilitate content retrieval, and would further serve to improve system efficiency (Lim: [0008]-[0009]).
The combination teaches the limitations specified above; however, the combination does not expressly teach allowing the computing device to generate a complex content by synthesizing the multimedia content and the advertisement content. The combination also does not expressly teach receiving, by the server, a decoding request signal of a playback decoding information for decrypting encrypted information of a multimedia content from a computing device connected to a portable storage medium, wherein the portable storage medium contains the multimedia content that has been pre-stored prior to being connected to the computing device, and wherein the multimedia content includes the encrypted information and metadata. The combination also does not expressly teach wherein the metadata includes time information for each scene or frame of the multimedia content, and the advertisement content is matched with and inserted in the multimedia content at a particular time based on the time information in the metadata.
Anttila teaches receiving, by a server, a decoding request signal of a playback decoding information for decrypting encrypted information of a multimedia content from a computing device connected to a portable storage medium, wherein a portable storage medium contains the multimedia content that has been pre-stored prior to being connected to the computing device, and wherein the multimedia content includes the encrypted information ([0019], “In one variation, terminal 101 has a local media storage memory or removable media device (such as a CD or DVD player) and the server system 107 is accessed in order to fetch DRM certificates, which are used to decrypt the media stored in the memory or the removable media storage. Thus the distribution of the media files is replaced by the distribution of the decryption certificates.”).
In view of Anttila’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the receiving includes receiving, by the server, a decoding request signal of a playback decoding information for decrypting encrypted information of a multimedia content from a computing device connected to a portable storage medium, wherein the portable storage medium contains the multimedia content that has been pre-stored prior to being connected to the computing device, and wherein the multimedia content includes the encrypted information. By distributing decryption certificates rather than media content, the modification would serve to serve to reduce bandwidth usage (see Anttila: [0019]). The modification in view of Anttila would additionally serve to ensure that only authorized parties are able to access and view content.
The combination teaches the limitations specified above; however, the combination does not expressly teach wherein the metadata includes time information for each scene or frame of the multimedia content, and the advertisement content is matched with and inserted in the multimedia content at a particular time based on the time information in the metadata.
Bassali teaches provides a teaching for metadata, wherein the metadata includes time information for each scene or frame of multimedia content ([0034], [0058], “Timestamp data may include data representative of a plurality of timestamps each corresponding to a distinct temporal position in recorded media content instance 600 along time axis 606.”), and advertisement content is matched with and inserted in the multimedia content at a particular time based on the time information in the metadata stored in a portable storage medium ([0063], “As mentioned, trigger 702-1 may indicate a start and end time of advertisement 604-1. Advertisement insertion facility 308 may then analyze index file 800 to identify a first timestamp that corresponds to the indicated start time and a second timestamp that corresponds to the indicated end time. Advertisement insertion facility 308 may then identify a segment of storage location data included in index file 800 that corresponds to the time period defined by the first and second timestamps and replace the identified segment of storage location data with storage location data corresponding to the second advertisement.” Figs. 5-9).
In view of Bassali’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination wherein the metadata includes time information for each scene or frame of the multimedia content, and the advertisement content is matched with and inserted in the multimedia content at a particular time based on the time information in the metadata stored in the portable storage medium. The modification would enable a means for providing users with new and/or alternate advertising. The modification would thereby improve the user experience.

Regarding claims 2 and 14, the combination further teaches wherein the metadata includes at least one of a total playback time of the multimedia content, a resolution of the multimedia content, a bit rate of the multimedia content, codec information of the multimedia content, of group of pictures (GOP) information (Lim: [0043], “In detail, the client content information may include various types of information such as a type, a size, an encoding method, a file name, a program code, a file extension, etc. of the content.”).

Regarding claim 13, the combination further teaches that the advertisement content is matched with a content or a metadata of the multimedia content (Song: [0024], “the user-specific content may include unicast video on demand (VoD) or live A/V programs, unicast user-subscribed content, authentication information (e.g., access keys) authorizing the user to access the content, advertisements to be inserted in the content, and/or metadata to complete/replace broadcast metadata (e.g., if broadcast coverage is unavailable).” [0031], [0035], “content management module 110 inserts advertisements in the content based on the content, user preferences, and localization (e.g., geographical location of the user).”).

Claim(s) 3 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Song, Lim, Anttila, Bassali, and Atkins et al. (US 2012/0256943).

Regarding claim 15, the combination teaches the limitations specified above; however, the combination does not expressly teach wherein the metadata includes at least one of a color different signal, a luminance signal, or a change-of-motion signal.
Atkins teaches metadata including at least one of a color different signal, a luminance signal, or a change-of-motion signal ([0029], “the target peak luminance used to calculate the tone curve may be altered from a default value of the maximum capability of the target display, to a peak luminance corresponding to the maximum safe range of expansion indicated by metadata.”).
In view of Atkins’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the metadata includes at least one of a color different signal, a luminance signal, or a change-of-motion signal. The modification would serve improve the combination by providing additional information for content management and/or classification.

Regarding claims 3 and 16, the combination teaches the limitations specified above; however, the combination does not expressly teach wherein the metadata includes at least one of a peak signal, a range signal, or a peak change signal of audio information of the multimedia content.
Atkins teaches metadata including at least one of a peak signal, a range signal, or a peak change signal of audio information of multimedia content ([0029], “the target peak luminance used to calculate the tone curve may be altered from a default value of the maximum capability of the target display, to a peak luminance corresponding to the maximum safe range of expansion indicated by metadata.”).
In view of Atkins’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the metadata includes at least one of a peak signal, a range signal, or a peak change signal of audio information of the multimedia content.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Song, Lim, Anttila, Bassali, and Afram et al. (US 2009/0307721).

Regarding claim 4, the combination further teaches the synthesizing the multimedia content and the advertisement content (Song: [0024], [0035], “content management module 110 inserts advertisements in the content based on the content, user preferences, and localization (e.g., geographical location of the user).”); however, the combination does not teach that the synthesizing includes inserting the advertisement content matched with content information of the multimedia content into a part of a screen area displaying the multimedia content.
Afram teaches inserting advertisement content into one part of a content screen area of multimedia content ([0021], “Advertising management system 220 may control what advertising content is presented in connection with the video programs in video content database 210. Advertising management system 220 may store advertising content in advertising content database 225. The advertising content may include advertisements (e.g., commercials that are inserted within a program signal, long form advertisements that are not inserted within the program signal, text or graphics that are overlaid on a program or an advertisement, advertisements that are presented alongside the program signal, and/or interactive advertisements), links to advertisements that may be served via a network, such as the Internet, and/or data scrolls that contain advertising information.”).
In view of Afram’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include that the synthesizing includes inserting the advertisement content matched with content information of the multimedia content into a part of a screen area displaying the multimedia content. The modification would allow for the presentation of advertisement content to users without interrupting multimedia content, thereby improving user convenience.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Song, Lim, Anttila, Bassali, and Bangalore et al. (US 2007/0244688).

Regarding claim 5, the combination teaches the limitations specified above, and teaches synthesizing, by the computing device, the multimedia content and the advertisement content to generate the complex content (Song: [0024], “the user-specific content may include unicast video on demand (VoD) or live A/V programs, unicast user-subscribed content, authentication information (e.g., access keys) authorizing the user to access the content,….” [0035], “content management module 110 inserts advertisements in the content based on the content, user preferences, and localization (e.g., geographical location of the user).” [0050]). However, the combination does not expressly teach inserting, by the computing device, a translation content of the multimedia content into the multimedia content.
Bangalore teaches inserting a translation content of multimedia content into multimedia contents ([0017], [0037], “information adder 326 may generate subtitles based on the translated text and overlay the subtitles onto the television signal.” [0043], [0045]); and manipulating multimedia content including the translating content ([0017], [0037], “information adder 326 may generate subtitles based on the translated text and overlay the subtitles onto the television signal.” [0043], [0045]).
In view of Bangalore’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include inserting, by the computing device, a translation content of the multimedia content into the multimedia content. The modification would serve to enable users to view content along with translating content in a language in the user’s preferred language. The modification would serve to enhance the user experience. 

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Song, Lim, Anttila, Bassali, and Dong et al. (US 2008/0083035).

Regarding claim 6, the combination teaches the limitations specified above; however, the combination does not expressly teach generating, by the computing device, a copy protection information for preventing unauthorized copying of the complex content; and inserting, by the computing device, the copy protection information into the complex content.
Dong teaches generating a copy protection information for preventing unauthorized copying of content; and inserting the copy protection information into the content ([0004], [0024], [0031], “In this fashion, the client module, such as client module 200 can insert the copy protection signal for each frame/field of the decoded video signal.” [0041], “Further, decoder module 254, when in a frame mode, inserts the copy protection signal into a frame of the decoded output signal 216 when the received protection present signal 249 is asserted. In addition, decoder module 254, when in a field mode, inserts the copy protection signal into a field of the decoded output signal 216 when the received protection present signal 249 is asserted.”).
In view of Dong’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include generating, by the computing device, a copy protection information for preventing unauthorized copying of the complex content; and inserting, by the computing device, the copy protection information into the complex content. The modification would improve the combined system by enabling a means for enhancing the security of complex content.

Regarding claim 7, the combination further teaches wherein:
generating the copy protection information comprises: generating, by the computing device, the copy protection information to be inserted into the complex content (Dong: [0004], [0024], [0031], “In this fashion, the client module, such as client module 200 can insert the copy protection signal for each frame/field of the decoded video signal.” [0041], “Further, decoder module 254, when in a frame mode, inserts the copy protection signal into a frame of the decoded output signal 216 when the received protection present signal 249 is asserted. In addition, decoder module 254, when in a field mode, inserts the copy protection signal into a field of the decoded output signal 216 when the received protection present signal 249 is asserted.”);
converting the copy protection information into a format that is same as the complex content (Dong: [0042], “In an embodiment of the present invention, the decoder module determines the type of copy protection that was present on the multimedia input signal 214 from the received protection present signal 249 and, if possible, inserts the type of protection that was originally present. In some cases, however, the format of the decoded output signal is not compatible with the type of protection. For instance, the multimedia input signal 216 can be a HDMI input protected by HDCP or a MPEG2/4 input protected by CA, while the decoded output signal is formatted for NTSC. In this case, a different copy protection, such as Macrovision or CGMS-A can be inserted. Further, the decoder module 254 can optionally insert the same type of copy protection (such as Macrovision or CGMS-A for all video signals), regardless of the type or copy protection originally present or may other wise change the copy protection method as may be advantageous in other circumstances.”); and
inserting the converted copy protection information in the complex content (Dong: [0004], [0024], [0031], “In this fashion, the client module, such as client module 200 can insert the copy protection signal for each frame/field of the decoded video signal.” [0041], “Further, decoder module 254, when in a frame mode, inserts the copy protection signal into a frame of the decoded output signal 216 when the received protection present signal 249 is asserted. In addition, decoder module 254, when in a field mode, inserts the copy protection signal into a field of the decoded output signal 216 when the received protection present signal 249 is asserted.”).

Regarding claim 8, the combination further teaches wherein the format of the converted copy protection information is audio content, still image content, or video content (Song: [0024], [0041]; Dong: [0042]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Song, Lim, Anttila, Bassali, and Harjanto (US 2015/0023652).
Regarding claim 9, the combination teaches the limitations specified above; however, the combination does not expressly teach that the advertisement content comprises a network address of an advertisement server that provides the advertisement content, and wherein the advertisement server is linked by the network address.
Harjanto provides a teaching wherein advertisement content comprises a network address of an advertisement server providing the advertisement content, wherein the advertisement server is linked by the network address (Abstract, [0057], “The content of the CD, DVD, or BD would include commercial records 200 and operate in the same manner as described above, so that during playback, time intervals reserved for commercials are filled with advertising content provided by a streaming server 108, in response to playback device 102 reading a URL and requesting from server 108 the advertising content associated with the URL.”).
In view of Harjanto’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the advertisement content comprises a network address of an advertisement server that provides the advertisement content, and wherein the advertisement server is linked by the network address. The modification would serve to facilitate retrieval of advertisement content, and would additionally facilitate the updating of advertising content for previously stored content.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Song, Lim, Anttila, Bassali, and Dubhashi et al. (US 2011/0164753).
Regarding claim 11, Song teaches the limitations specified above; however, the combination does not expressly teach that the playback decoding information comprises information generated by a symmetric key algorithm.
Dubhashi provides a teaching wherein decoding information comprises information generated by at least one symmetric key algorithm or asymmetric key algorithm ([0020], [0029], [0036]).
In view of Dubhashi’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the playback decoding information comprises information generated by a symmetric key algorithm. The modification would serve to enhance content security.

Regarding claim 12, Song teaches the limitations specified above; however, the combination does not expressly teach that the playback decoding information comprises information generated by an asymmetric key algorithm.
Dubhashi provides a teaching wherein decoding information comprises information generated by at least one symmetric key algorithm or asymmetric key algorithm ([0020], [0029], [0036]).
In view of Dubhashi’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the playback decoding information comprises information generated by an asymmetric key algorithm. The modification would serve to enhance content security.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Eldering et al. (US 2002/0123928) teaches a system, method and apparatus for targeting advertisements (ads) to subscribers. The ads are targeted to subscribers by correlating subscriber profiles with ad profiles. See [0024].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426